

115 HR 1522 IH: Fair Lending Discovery Clarification Act of 2017
U.S. House of Representatives
2017-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1522IN THE HOUSE OF REPRESENTATIVESMarch 13, 2017Mr. Meeks introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Equal Credit Opportunity Act and the Fair Housing Act to amend the statute of
			 limitations for civil liability, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Lending Discovery Clarification Act of 2017. 2.Amendment to the statute of limitations under the Equal Credit Opportunity ActSection 706(f) of the Equal Credit Opportunity Act (15 U.S.C. 1691e(f)) is amended—
 (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively (and conforming the margins accordingly);
 (2)by striking Any action and inserting the following:  (1)In generalAny action;
 (3)by striking No such and inserting Except as provided in paragraph (2), no such; (4)by striking later than 5 years after the date of the occurrence of the violation and inserting later than 5 years after the date on which the applicant knows or has notice that the applicant was a victim of discrimination.;
 (5)by striking , except that— and inserting the following:  (2)ExceptionThe limitation described in paragraph (1) shall not apply—; and
 (6)in subparagraph (A) (as so redesignated), by inserting or at the end. 3.Amendment to statute of limitations under the Fair Housing ActSection 813(a)(1) of the Fair Housing Act (42 U.S.C. 3613(a)(1)) is amended by adding at the end the following:
			
 (C)The computation of such 2-year period shall not include any time during which the aggrieved person did not know or have notice of the existence of the discriminatory housing practice or the breach of the conciliation agreement..
		